— Judgment, Supreme Court, Bronx County (Dominic R. Massaro, J.), rendered December 5, 1988, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 25 years to life and 5 to 15 years, respectively, unanimously affirmed.
While the People’s witness was less than honest with respect to the extent of his criminal record and other personal details, his testimony concerning the killing itself was not so seriously impeached as to render the verdict against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
Defendant’s argument that it was error to admit the ballistics and fingerprint evidence is unpreserved, and we decline to review it in the interest of justice.
While we agree with defendant that the trial prosecutor acted on occasion without professional courtesy and improperly vouched for her witness on at least two occasions, we disagree that reversal is warranted by reason of this misconduct, considered individually or cumulatively. Defendant’s pro se claims that material stages of the proceedings were conducted in his absence are for the most part unsubstantiated by *383the record or unpreserved for review, and in any event without merit (see, People v Velasco, 77 NY2d 469). We have considered defendant’s remaining claims and find them to be without merit. Concur — Sullivan, J. P., Milonas, Kupferman and Rubin, JJ.